



--------------------------------------------------------------------------------

EXHIBIT 10.1

FIRST AMENDMENT


to


LOAN AGREEMENT




between




U.S. BANK NATIONAL ASSOCIATION


and


PINNACLE FINANCIAL PARTNERS, INC.




First Amendment dated as of October 2, 2013
Original Agreement dated as of June 15, 2012

--------------------------------------------------------------------------------



K&E 27903541.7


FIRST AMENDMENT TO
LOAN AGREEMENT
This FIRST AMENDMENT TO LOAN AGREEMENT (this "First Amendment") is dated as of
October 2, 2013, and is made by and between PINNACLE FINANCIAL PARTNERS, INC., a
Tennessee corporation ("Borrower"), and U.S. BANK NATIONAL ASSOCIATION, a
national banking association ("Lender").
R E C I T A L S:
A.            Borrower is a bank holding company that owns 100% of the issued
and outstanding capital stock of PINNACLE BANK, a Tennessee banking corporation
(formerly PINNACLE NATIONAL BANK, a national banking association) with its
principal banking offices in Nashville, Tennessee.
B.            The Borrower and Lender are party to a Loan Agreement dated as of
June 15, 2012 (as amended, amended and restated, supplemented or otherwise
modified from time to time prior to the date hereof, the "Original Agreement").
C.            The parties hereto desire to amend and modify the Original
Agreement in accordance with the terms and subject to the conditions set forth
in this First Amendment.
D.            Capitalized terms not otherwise defined in this First Amendment
shall have the meanings respectively ascribed to them in the Original Agreement.
NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained, the parties hereto hereby agree as follows:
A G R E E M E N T:
SECTION 1.
AMENDMENTS TO THE ORIGINAL AGREEMENT

.
1.1            Restricted Payments (Section 5.2.2.).   Section 5.2.2. of the
Original Agreement shall be amended in its entirety to read as follows:
"Restricted Payments.  During the continuance of any Event of Default or
Unmatured Event Default, or if an Event of Default or Unmatured Event Default
would result after giving effect to any such declaration, payment or
distribution, Borrower shall not declare or pay any dividend on, or make any
distribution with respect to, any of its capital stock without the prior written
consent of Lender.  In addition, without the prior written consent of Lender,
Borrower shall not redeem, purchase, acquire or make a liquidation payment with
respect to, any of its capital stock; provided, however, that notwithstanding
the foregoing, Borrower may (a) make repurchases of its capital stock that are
deemed to occur upon the exercise of stock options or warrants if the capital
stock repurchased represents a portion of the exercise price of such options or
warrants or withholding of shares of capital stock upon the vesting of
restricted stock, restricted stock units or salary stock units, including in
connection with the satisfaction of withholding taxes related to such vesting;
and (b) make purchases on the open market directly, or indirectly through a plan
trustee or administrator, of shares of Borrower's common stock for allocations
to participants in Borrower's, or its ERISA Affiliates', Employee Benefit
Plans."
SECTION 2.
REPRESENTATIONS AND WARRANTIES

.  Borrower hereby represents and warrants to Lender as of the date hereof as
follows:
(i)            No Event of Default or Unmatured Event of Default has occurred
and is continuing, and no Event of Default or Unmatured Event of Default would
result from the amendments contemplated hereby.
(ii)            The execution, delivery and performance by the Borrower of this
First Amendment have been duly authorized by all necessary corporate and other
action and do not and will not require any registration with, consent or
approval of, or notice to or action by any Person (including any Governmental
Agency) in order to be effective and enforceable.
(iii)            This First Amendment and the other Transaction Documents (as
amended by this First Amendment) constitute the legal, valid and binding
obligations of Borrower, enforceable against Borrower in accordance with their
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium, or other laws relating to or limiting
creditors' rights or equitable principles generally.
(iv)            All of the representations and warranties of Borrower in the
Original Agreement are true and correct, except to the extent that such
representations and warranties specifically refer to an earlier date.
(v)            Borrower's obligations under the Original Agreement and under the
other Transaction Documents are not subject to any defense, counterclaim,
set-off, right to recoupment, abatement or other claim.
SECTION 3.
ADDITIONAL TERMS.

3.1            Acknowledgement of Indebtedness under Agreement
.  Borrower acknowledges and confirms that, as of the date hereof, Borrower is
indebted to Lender, without defense, setoff, or counterclaim, in the aggregate
principal amount of [SEVENTEEN MILLION, FOUR HUNDRED THIRTY-TWO THOUSAND, TWO
HUNDRED NINETY-ONE AND 67/100 DOLLARS ($17,432,291.67)]1 under the Original
Agreement.
3.2            The Agreement
.  On and after the Effective Date: (i) each reference in the Original Agreement
to "this Agreement," "hereunder," "hereof," "herein," or words of like import
shall mean and be a reference to the Original Agreement as amended hereby, (b)
each reference to the Original Agreement in all Transaction Documents shall mean
and be a reference to the Original Agreement, as amended hereby, and (c) this
First Amendment shall be deemed a "Transaction Document" for the purposes of the
Original Agreement.
3.3            First Amendment and Original Agreement to be Read Together
.  This First Amendment supplements and is hereby made a part of the Original
Agreement, and the Original Agreement and this First Amendment shall from and
after the Effective Date be read together and shall constitute one agreement.
Except as otherwise set forth herein, the Original Agreement shall remain in
full force and effect.
3.4            Acknowledgements
.  Borrower acknowledges that (i) it has been advised by counsel of its choice
of law with respect to this First Amendment, the Original Agreement, the other
Transaction Documents and the transactions contemplated hereby and thereby, (ii)
any waiver of Borrower set forth herein has been knowingly and voluntarily made,
and (iii) the obligations of Lender hereunder shall be strictly construed and
shall be expressly subject to Borrower's compliance in all respects with the
terms and conditions of the Original Agreement.
3.5            No Waiver
.            The execution, delivery and effectiveness of this First Amendment
shall not operate as a waiver of any Event of Default (including without
limitation any Events of Default existing on the date hereof, if any), nor
operate as a waiver of any right, power or remedy of Lender (including without
limitation any rights, powers or remedies of Lender with respect to any Events
of Default existing on the date hereof, if any), nor, except to the extent the
Original Agreement is expressly amended by this First Amendment, constitute a
waiver of, or consent to any departure from, any provision of the Original
Agreement, or any of the other Transaction Documents.
3.6            No Novation
.  The terms and conditions of the Original Agreement are amended as set forth
in this First Amendment.  It is expressly understood and acknowledged that
nothing in this First Amendment shall be deemed to cause or otherwise give rise
to a novation of the indebtedness contemplated in the agreement.  All
"Borrower's Liabilities" under the Original Agreement shall in all respects be
continuing and this First Amendment shall not be deemed to evidence or result in
a novation or repayment and re-borrowing of such "Borrower's Liabilities."
SECTION 4.                          CONDITIONS PRECEDENT
.  The amendments set forth in SECTION 1 above shall become effective as of the
date (the "Effective Date") on which each of the following conditions shall have
been satisfied: (i) Borrower and Lender shall have received one or more
counterparts of this First Amendment duly executed and delivered by the other;
(ii) Lender shall have received payment from Borrower, in immediately available
funds, of an amount sufficient to reimburse Lender for all reasonable
out-of-pocket costs, fees and expenses incurred by Lender, or for which Lender
has become obligated, in connection with the negotiation, preparation and
consummation of the First Amendment, and that have been invoiced as of the
Effective Date, including but not limited to, reasonable attorneys' fees and
expenses; and (iii) a copy, certified by the Secretary or Assistant Secretary of
Borrower, of its Board of Directors' resolutions authorizing the execution,
delivery, and performance, respectively, of this First Amendment and any other
documents to be executed, delivered, or performed in connection with this First
Amendment.
SECTION 5.                          RELEASE
.  Borrower, for itself and its successors and assigns, does hereby fully,
finally and unconditionally release and forever discharge, and agrees to hold
harmless, Lender and each of its equity holders and affiliates, and their
respective agents, advisors, managers, parents, subsidiaries, attorneys,
representatives, employees, officers and directors, and the successors, assigns,
heirs and representatives of each of the foregoing, from any and all debts,
claims, counterclaims, setoffs, obligations, damages, costs, attorneys' fees and
expenses, suits, demands, liabilities, actions, proceedings and causes of
action, in each case whether known or unknown, contingent or fixed, direct or
indirect and of whatever kind, nature or description, and whether in law or in
equity, under contract, tort, statute or otherwise, that Borrower has heretofore
had or now or hereafter can, shall or may have by reason of any act, omission or
thing whatsoever done or omitted to be done on or prior to the Effective Date
arising out of, connected with or related in any way to this First Amendment,
the Original Agreement, the other Transaction Documents, the transactions
described therein, the Loan, Lender's administration thereof, or the financing
or banking relationships of Borrower with Lender.
SECTION 6.                          Miscellaneous
.  This First Amendment may be executed in any number of counterparts, all of
which taken together shall constitute one and the same amendatory instrument and
any of the parties hereto may execute this First Amendment by signing any such
counterpart.  This First Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York.




[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

1 The amount reflected above represents the outstanding principal amount as of
September 24, 2013.  The amount will be adjusted, if required, to reflect the
outstanding principal on October 2, 2013.

--------------------------------------------------------------------------------






EACH PARTY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES (TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT THAT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY IN CONNECTION WITH THIS
AMENDMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS, OR ANY OTHER STATEMENTS OR
ACTIONS OF BORROWER OR LENDER.  BORROWER ACKNOWLEDGES THAT IT HAS BEEN
REPRESENTED IN THE SIGNING OF THIS AMENDMENT AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS
DISCUSSED THIS WAIVER WITH SUCH LEGAL COUNSEL.  BORROWER FURTHER ACKNOWLEDGES
THAT (a) IT HAS READ AND UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS
WAIVER, (b) THIS WAIVER HAS BEEN REVIEWED BY BORROWER AND BORROWER'S COUNSEL AND
IS A MATERIAL INDUCEMENT FOR LENDER TO ENTER INTO THIS AMENDMENT AND THE
TRANSACTION DOCUMENTS, (c) THIS WAIVER SHALL BE EFFECTIVE AS TO THE AMENDMENT
AND EACH OF THE TRANSACTION DOCUMENTS AS IF FULLY INCORPORATED THEREIN AND (d)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.
IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered as of the day and year first above written.


 
 
PINNACLE FINANCIAL PARTNERS, INC.
 
By:
/s/ Harold R. Carpenter
 
Name:
Harold R. Carpenter
 
Title:
Chief Financial Officer



 
 
U.S. BANK NATIONAL ASSOCIATION
 
By:
/s/ Mark R. Cousineau
 
Name:
Mark R. Cousineau
 
Title:
Senior Vice President




--------------------------------------------------------------------------------





